Citation Nr: 0611800	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition 

2.  Entitlement to service connection for a bilateral hip 
condition.

3.  Entitlement to service connection for a bilateral leg 
condition.

4.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Ex-Spouse

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1965.

The matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in May and July 2003, which denied the claims.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in October 
2005, a transcript of which is on record.  Further, the 
veteran also submitted additional evidence for the Board's 
consideration, for which he previously waived initial 
consideration by the agency of original jurisdiction during 
his Travel Board hearing.

The issues of service connection for degenerative joint 
disease of the lumbar spine, bilateral leg condition and 
bilateral hip condition are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the disposition of the issues adjudicated by this decision 
has been completed.

2.  The preponderance of the probative evidence does not show 
a neck condition related to an in-service disease or injury

3.  Service connection for degenerative arthritis of the 
lumbar spine was denied by May 2002 and January 2003 
decision; those decisions became final in the absence of an 
appeal.

4.  Evidence received subsequent to the January 2003 decision 
bears directly and substantially to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A cervical spine/neck condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for degenerative 
arthritis of the lumbar spine is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in May and June 2003 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decisions, as well as a March 2004 Statement of the 
Case (SOC), and an August 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims includes the veteran's 
service medical records, post-service medical records and 
examination reports, lay statements, and a hearing 
transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Pelegrini, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions, 
including those raised at the October 2005 hearing; service 
medical records; VA medical records; a private medical 
report; and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
condition, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Cervical Spine/Neck Condition

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a cervical spine/neck condition.

The veteran's service medical records are negative for any 
complaints or findings relating to the veteran's cervical 
spine.  

While the Board noted the statement from the veteran's ex-
spouse and a fellow soldier regarding the veteran's neck pain 
in service, the Board finds the veteran's contemporaneous 
service medical records to be more probative than the 
recollections of persons 40 years after-the-fact.

In any event, the current medical evidence fails to show 
chronic complaints or a diagnosis of any cervical spine/neck 
disorder.  The VA outpatient treatment reports from 1982 
through May 2005 are negative for any cervical spine/neck 
disability.  Likewise, while the November 2005 private 
treatment report noted a history of whiplash type injuries in 
service, the only disability noted by the physician was low 
back degenerative disease.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

There is no current diagnosis of a neck condition; no 
evidence of treatment for neck problems in service or for 
many years thereafter; and no evidence to link this claimed 
condition to service.  Therefore, service connection for a 
cervical spine/neck condition is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Degenerative Joint Disease of the Lumbar Spine.

The veteran's claim of service connection for degenerative 
disk disease of the lumbar spine was initially denied by a 
May 2002 rating decision.  Following the submission of 
additional evidence, the claim was again denied by a January 
2003 rating decision.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1993).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The prior claims were denied primarily due to the lack of a 
nexus between the veteran's current back disorder and his 
acute back complaints in service.  As the November 2005 
letter from the veteran's private physician indicates that 
the veteran's strain injury in service was felt to be 
compatible with the initiating events which have led to 
persistent low back pain and diagnosis of degenerative joint 
and disc disease of the lumbosacral spine.

Such letter constitutes new and material evidence, in that it 
was not previously considered, and raises a reasonable 
possibility of substantiating the claim.  Thus, the claim for 
service connection is reopened.


ORDER

Entitlement to service connection for cervical spine/neck 
condition is denied

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine is reopened, and to this extent 
only the appeal is granted.


REMAND

A determination that new and material evidence has been 
submitted does not end the inquiry with respect to the claim 
for service connection.  The Board finds, however, that 
additional development is required before a decision on the 
merits can be rendered.

While the November 2005 report from a private physician notes 
that the veteran's current condition is not incompatible with 
heavy equipment operation and the strain injuries in service, 
the veteran's spine and musculoskeletal system were evaluated 
as normal on his January 1965 discharge examination.  
Moreover, despite have outpatient treatment records dating 
from 1982 to the present, the only complaint of low back pain 
until recently was in 1986, more than 20 years after service.  
Furthermore, the private physician noted evidence of disc 
disease and degenerative joint disease.  While an X-ray from 
1999 noted degenerative arthritis, it does not appear that an 
X-ray confirming the presence of degenerative disc disease is 
of record. 

Consequently, the Board concludes that the nature and 
etiology of the veteran's current degenerative joint and disc 
disease of the lumbar spine is not clear from the evidence of 
record, and that additional evidence is required.

On remand all treatment records from Dr. W. Young should be 
requested.  In addition, as the veteran has been receiving VA 
treatment for his lumbar spine degenerative joint disease, 
current VA treatment records for this disorder should be 
requested, since May 2005.

In addition, the veteran should be accorded a VA orthopedic 
examination to determine the nature and etiology of the 
veteran's lumbar spine condition.  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As the veteran has contended that his bilateral hip and leg 
conditions are the result of his low back conditions, these 
issues must also be remanded as they are intertwined with the 
claim for service connection for the lumbar spine condition. 

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for 
service connection, but he was not provided with notice 
of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
on appeal.  Thus, corrective notice should be provided, 
which informs the veteran that a disability rating and 
an effective date for the award of benefits will be 
assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain current VA 
treatment records, since May 2005 from 
Oklahoma City VA medical center.  These 
should be associated with the claims 
file.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disorder since service.  Specifically, 
the veteran's treatment records from Dr. 
W. Young should be requested.  After 
securing the necessary release, the RO 
should obtain these records.

4.  The veteran should be afforded a VA 
orthopedic examination by a specialist 
to determine the current nature and 
etiology of his lumbar spine disorder.  
The claims folder should be made 
available to and reviewed by the 
examiner prior to completion of the 
examination.  All tests and studies 
deemed necessary for an accurate 
assessment should be conducted.

Following examination of the veteran 
and review of the claims file, the 
examiner should provide a diagnosis for 
any lumbosacral disabilities found, and 
should describe the symptomatology 
(including radiating pain) in detail.  
The examiner must also express an 
opinion as to whether it is as likely 
as not (50 percent or greater 
likelihood) that any of the diagnosed 
lumbosacral spine disorders found are 
causally related to military service.  
If a low back disorder is found to be 
related to service, the examiner should 
provide an opinion as to whether leg 
and hip pain are related to that low 
back disorder or are separate and 
distinct disabilities.

5.  Thereafter, the RO should review 
the claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination reports 
to ensure that they are responsive to 
and in compliance with the directives 
of this remand and if not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on 
appeal.  If the benefits requested on 
appeal remain denied, the veteran and 
his representative should be furnished 
an SSOC, and provided an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


